DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 recites several sentences within and is objected to because periods may not be used elsewhere in the claim except for abbreviations.
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
	Claim 18, page 35, line 1, “the set of k+r output multi-chunks” should read as “a set of k+r output multi-chunks”.
	Claim 18, page 35, line 3, “k+r output multi-chunks” should read as “the k+r output multi-chunks”.
	Claim 18, page 35, line 4, “k+r output multi-chunks” should read as “the k+r output multi-chunks”.
Claim 19, page 35, line 15, “the set of k+r output multi-chunks” should read as “a set of k+r output multi-chunks”.
	Claim 19, page 36, line 1, “assigning k+r output multi-chunks” should read as “assigning the k+r output multi-chunks”.
	Claim 19, page 36, lines 1-2, “wherein k+r output multi-chunks” should read as “wherein the k+r output multi-chunks”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,182,247 B2. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but the limitations therein would be allowable if the objectionable aspects are resolved and it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 18, Yanovsky et al. (U.S. Patent Application Publication No. 2019/0036648 A1) discloses: A method for distributing data of a plurality of files over a plurality of respective remote storage nodes, the method comprising:
a. splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files (Paragraph [0043]: “Disclosed, herein, is a cloud storage technology for streaming media files, which breaks up each data file into file slice fragments which are stored on a series of cloud servers, that are preferably dispersed among different geographical locations. In an embodiment, client enterprise media data is disassembled into file slice fragments using object storage technology. All the resulting file slice fragments are encrypted, and optimized for error correction using erasure coding, before dispersal to the series of cloud servers. This creates a virtual “data device” in the cloud. The servers used for data storage in the cloud can be selected by the client to optimize for both speed of data throughput and data security and reliability. For retrieval, the encrypted and dispersed file slice fragments are retrieved and rebuilt into the original file at the client's request. This dispersal approach creates a “virtual hard drive” device in which a media file is not stored in a single physical device, but is spread out among a series of physical devices in the cloud which each only contain encrypted “fragments” of the file. Access of the file for the purposes of moving, deleting, reading or editing the file is accomplished by reassembling the file fragments rapidly in real time. This approach provides numerous improvements in speed of data transfer and access, data security and data availability. It can also make use of existing hardware and software infrastructure and offers substantial cost reductions in the field of storage technology.”
Paragraph [0068]: “As illustrated in FIG. 1, the basic structure of an exemplary system embodiment may be visualized as including three layers. A first layer is the client-side processor (CSP) which may be located at the client's back office or data center. A client application (such as a web app running in a browser) may be used to access the CSP to both set application parameters and initiate uploads of files from the client's data center to the storage node network and downloads of files from the storage node network to the client's data center. In the Figures, “Slice” is generally used to refer to a file slice, and “atom” is generally used to refer a file slice fragment.”
The Examiner finds the client-side processor (CSP) breaking up each data file into file slice fragments and storing the file slice fragments onto a series of cloud servers as disclosed in Yanovsky teaches the claimed “splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files”.);
b. optionally applying deduplication, compression and/or encryption to each segment (Paragraph [0101]: “FIG. 11 is a schematic block diagram illustrating selection of code parameters for erasure coding. Redundancy is selected depending on the reliability requirements at step 1102, e.g. the number of tolerated storage nodes failures or failure probability threshold. Code length and dimension are selected at step 1103 depending on the number of storage nodes, reliability requirements, bandwidth of utilized communication channels and multimedia playback requirements. Such requirements also impose limits on acceptable computational complexity. Code length n defines the number of encoded chunks generated from each segment and code dimension k defines the number of encoded chunks required for reconstruction of the segment. Encoded chunks for a segment are stored on different storage nodes located in different areas. Dimension k is optimized to enable seamless playback of a multimedia file. For example, minimize stalling for video on demand and minimize latency for live video. Value of k is sufficiently large to achieve high download speed, while it is limited to keep computational complexity for segments reconstruction at moderate level and satisfies k≤N−r, where N is the number of storage nodes and r is required number of tolerated storage node failures. Code length n satisfies n≤k+r. In most cases n=k+r is selected. However, if there are one or several storage nodes being able to provide much higher download speed compared to other storage nodes, then n>k+r may be selected in order to improve overall streaming speed for clients. In this case additional a=n−(k+r) encoded chunks are dispersed among the most available storage nodes. Code length n is not limited by the number of storage nodes N, thus in some cases n>N leads to increasing download speed. Observe that high download speed is crucial for data streaming applications, while small decrease in storage efficiency is acceptable.”
The Examiner finds the file slice fragments being encrypted before dispersal to the series of cloud servers as disclosed in Yanovsky teaches the claimed “optionally applying deduplication, compression and/or encryption to each segment”. See Yanovsky ¶ 43.);
c. splitting each segment into k information multi-chunks and optionally applying data mixing to these information chunks to produce k systematic multi-chunks 
(Paragraph [0101]: “FIG. 11 is a schematic block diagram illustrating selection of code parameters for erasure coding. Redundancy is selected depending on the reliability requirements at step 1102, e.g. the number of tolerated storage nodes failures or failure probability threshold. Code length and dimension are selected at step 1103 depending on the number of storage nodes, reliability requirements, bandwidth of utilized communication channels and multimedia playback requirements. Such requirements also impose limits on acceptable computational complexity. Code length n defines the number of encoded chunks generated from each segment and code dimension k defines the number of encoded chunks required for reconstruction of the segment. Encoded chunks for a segment are stored on different storage nodes located in different areas. Dimension k is optimized to enable seamless playback of a multimedia file. For example, minimize stalling for video on demand and minimize latency for live video. Value of k is sufficiently large to achieve high download speed, while it is limited to keep computational complexity for segments reconstruction at moderate level and satisfies k≤N−r, where N is the number of storage nodes and r is required number of tolerated storage node failures. Code length n satisfies n≤k+r. In most cases n=k+r is selected. However, if there are one or several storage nodes being able to provide much higher download speed compared to other storage nodes, then n>k+r may be selected in order to improve overall streaming speed for clients. In this case additional a=n−(k+r) encoded chunks are dispersed among the most available storage nodes. Code length n is not limited by the number of storage nodes N, thus in some cases n>N leads to increasing download speed. Observe that high download speed is crucial for data streaming applications, while small decrease in storage efficiency is acceptable.”
Paragraph [0102]: “Erasure coding is employed to provide opportunity for data recovery in case of data loss and data corruption. Erasure coding utilizing data mixer algorithm was described above. Security requirements vary for different applications. For example, high security degree is required for medical data storage, while low security degree is acceptable for video streaming. Encoding using data mixer algorithm adjusts security, but increases computational complexity of both encoding and decoding compared to the case of systematic encoding. Low decoding complexity is crucial for streaming applications in case of limited CPU resources. Thus, according to the present invention, erasure coding is implemented using Data Mixer Algorithm or systematic encoding in case of media streaming applications.”
The Examiner notes the file slice fragments are optimized for error correction using erasure coding before dispersal to the series of cloud servers. See id.
The Examiner finds the file slice fragments undergoing erasure coding using Data Mixer Algorithm to generate encoded chunks, which have a code length n that defines the number of encoded chunks generated from each segment and code dimension k that defines the number of encoded chunks required for reconstruction of the segment, as disclosed in Yanovsky teaches the claimed “splitting each segment into k information multi-chunks and optionally applying data mixing to these information chunks to produce k systematic multi-chunks”.);
d. encoding, by the at least one processor, k systematic multi-chunks (produced from the same segment) . . . , wherein employed erasure coding scheme maximizes storage efficiency, enables reconstruction of the k systematic multi-chunks . . . and enables recovering of a single output multi-chunk with minimized network traffic, where the set [ satisfies ] k+r . . . (The Examiner finds the file slice fragments undergoing erasure coding using Data Mixer Algorithm generate encoded chunks, which have a code length n that defines the number of encoded chunks generated from each segment, code dimension k that defines the number of encoded chunks required for reconstruction of the segment, and code length n satisfies n>k+r in order to improve overall streaming speed for clients, where r is required number of tolerated storage node failures as disclosed in Yanovsky teaches the claimed “encoding, by the at least one processor, k systematic multi-chunks (produced from the same segment) . . . , wherein employed erasure coding scheme maximizes storage efficiency, enables reconstruction of the k systematic multi-chunks . . . and enables recovering of a single output multi-chunk with minimized network traffic, where the [ satisfies ] k+r”. See id. at 101.);
e. assigning, by the at least one processor, k+r [satisfied] multi-chunks to remote storage nodes . . . (The Examiner finds the encoded chunks for a segment being stored on different storage nodes located in different areas as disclosed in Yanovsky teaches the claimed “assigning, by the at least one processor, k+r [satisfied] multi-chunks to remote storage nodes”. See id.);
f. transmitting, by the at least one processor, each of the output multi-chunks to at least one respective storage node (The Examiner finds the encoded chunks for a segment being stored on different storage nodes located in different areas as disclosed in Yanovsky teaches the claimed “transmitting, by the at least one processor, each of the output multi-chunks to at least one respective storage node”. See id.);
g. storage node repairing, by the at least one processor, wherein at least one output multi-chunk is recovered as a function of parts of other output multi-chunks produced from the same segment, wherein network traffic is minimized (The Examiner finds the erasure coding employed to provide opportunity for data recovery in case of data loss and data corruption, wherein the code satisfies n>k+r in order to improve overall streaming speed for clients as disclosed in Yanovsky teaches the claimed “storage node repairing, by the at least one processor, wherein at least one output multi-chunk is recovered as a function of parts of other output multi-chunks produced from the same segment, wherein network traffic is minimized”.); and
h. retrieving, by the at least one processor, at least a part of at least one of the plurality of files as a function of parts of output multi-chunks The Examiner finds the erasure coding employed to provide opportunity for data recovery in case of data loss and data corruption as disclosed in Yanovsky teaches the claimed “retrieving, by the at least one processor, at least a part of at least one of the plurality of files as a function of parts of output multi-chunks”.).
However, the Examiner finds Yanovsky does not teach or suggest the claimed “method for distributing data of a plurality of files over a plurality of respective remote storage nodes, the method comprising: a. splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files; b. optionally applying deduplication, compression and/or encryption to each segment; c. splitting each segment into k information multi-chunks and optionally applying data mixing to these information chunks to produce k systematic multi-chunks; d. encoding, by the at least one processor, k systematic multi-chunks (produced from the same segment) into r parity multi-chunks, wherein employed erasure coding scheme maximizes storage efficiency, enables reconstruction of the k systematic multi-chunks from any k output multi-chunks and enables recovering of a single output multi-chunk with minimized network traffic, where the set of k+r output multi-chunks comprises k systematic multi-chunks and r parity multi-chunks; e. assigning, by the at least one processor, k+r output multi-chunks to remote storage nodes, wherein k+r output multi-chunks produced from the same segment are assigned to k+r different storage nodes; f. transmitting, by the at least one processor, each of the output multi-chunks to at least one respective storage node; g. storage node repairing, by the at least one processor, wherein at least one output multi-chunk is recovered as a function of parts of other output multi-chunks produced from the same segment, wherein network traffic is minimized; and h. retrieving, by the at least one processor, at least a part of at least one of the plurality of files as a function of parts of output multi-chunks.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 18 as allowable over the prior art.  

Regarding independent claim 19, Yanovsky et al. (U.S. Patent Application Publication No. 2019 / 0036648 A1) discloses: A system for distributing data of a plurality of files over a plurality of respective remote storage nodes, the system comprising:
at least one processor configured by executing instructions from non-transitory processor readable media (Paragraph [0068]: “As illustrated in FIG. 1, the basic structure of an exemplary system embodiment may be visualized as including three layers. A first layer is the client-side processor (CSP) which may be located at the client's back office or data center. A client application (such as a web app running in a browser) may be used to access the CSP to both set application parameters and initiate uploads of files from the client's data center to the storage node network and downloads of files from the storage node network to the client's data center. In the Figures, “Slice” is generally used to refer to a file slice, and “atom” is generally used to refer a file slice fragment.”), the at least processor configured for:
a. splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files (Paragraph [0043]: “Disclosed, herein, is a cloud storage technology for streaming media files, which breaks up each data file into file slice fragments which are stored on a series of cloud servers, that are preferably dispersed among different geographical locations. In an embodiment, client enterprise media data is disassembled into file slice fragments using object storage technology. All the resulting file slice fragments are encrypted, and optimized for error correction using erasure coding, before dispersal to the series of cloud servers. This creates a virtual “data device” in the cloud. The servers used for data storage in the cloud can be selected by the client to optimize for both speed of data throughput and data security and reliability. For retrieval, the encrypted and dispersed file slice fragments are retrieved and rebuilt into the original file at the client's request. This dispersal approach creates a “virtual hard drive” device in which a media file is not stored in a single physical device, but is spread out among a series of physical devices in the cloud which each only contain encrypted “fragments” of the file. Access of the file for the purposes of moving, deleting, reading or editing the file is accomplished by reassembling the file fragments rapidly in real time. This approach provides numerous improvements in speed of data transfer and access, data security and data availability. It can also make use of existing hardware and software infrastructure and offers substantial cost reductions in the field of storage technology.”
The Examiner finds the client-side processor (CSP) breaking up each data file into file slice fragments and storing the file slice fragments onto a series of cloud servers as disclosed in Yanovsky teaches the claimed “splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files”.);
b. optionally applying deduplication, compression and/or encryption to each segment (Paragraph [0101]: “FIG. 11 is a schematic block diagram illustrating selection of code parameters for erasure coding. Redundancy is selected depending on the reliability requirements at step 1102, e.g. the number of tolerated storage nodes failures or failure probability threshold. Code length and dimension are selected at step 1103 depending on the number of storage nodes, reliability requirements, bandwidth of utilized communication channels and multimedia playback requirements. Such requirements also impose limits on acceptable computational complexity. Code length n defines the number of encoded chunks generated from each segment and code dimension k defines the number of encoded chunks required for reconstruction of the segment. Encoded chunks for a segment are stored on different storage nodes located in different areas. Dimension k is optimized to enable seamless playback of a multimedia file. For example, minimize stalling for video on demand and minimize latency for live video. Value of k is sufficiently large to achieve high download speed, while it is limited to keep computational complexity for segments reconstruction at moderate level and satisfies k≤N−r, where N is the number of storage nodes and r is required number of tolerated storage node failures. Code length n satisfies n≤k+r. In most cases n=k+r is selected. However, if there are one or several storage nodes being able to provide much higher download speed compared to other storage nodes, then n>k+r may be selected in order to improve overall streaming speed for clients. In this case additional a=n−(k+r) encoded chunks are dispersed among the most available storage nodes. Code length n is not limited by the number of storage nodes N, thus in some cases n>N leads to increasing download speed. Observe that high download speed is crucial for data streaming applications, while small decrease in storage efficiency is acceptable.”
The Examiner finds the file slice fragments being encrypted before dispersal to the series of cloud servers as disclosed in Yanovsky teaches the claimed “optionally applying deduplication, compression and/or encryption to each segment”. See Yanovsky ¶ 43.);
c. splitting each segment into k information multi-chunks and optionally applying data mixing to these information chunks to produce k systematic multi-chunks 
(Paragraph [0101]: “FIG. 11 is a schematic block diagram illustrating selection of code parameters for erasure coding. Redundancy is selected depending on the reliability requirements at step 1102, e.g. the number of tolerated storage nodes failures or failure probability threshold. Code length and dimension are selected at step 1103 depending on the number of storage nodes, reliability requirements, bandwidth of utilized communication channels and multimedia playback requirements. Such requirements also impose limits on acceptable computational complexity. Code length n defines the number of encoded chunks generated from each segment and code dimension k defines the number of encoded chunks required for reconstruction of the segment. Encoded chunks for a segment are stored on different storage nodes located in different areas. Dimension k is optimized to enable seamless playback of a multimedia file. For example, minimize stalling for video on demand and minimize latency for live video. Value of k is sufficiently large to achieve high download speed, while it is limited to keep computational complexity for segments reconstruction at moderate level and satisfies k≤N−r, where N is the number of storage nodes and r is required number of tolerated storage node failures. Code length n satisfies n≤k+r. In most cases n=k+r is selected. However, if there are one or several storage nodes being able to provide much higher download speed compared to other storage nodes, then n>k+r may be selected in order to improve overall streaming speed for clients. In this case additional a=n−(k+r) encoded chunks are dispersed among the most available storage nodes. Code length n is not limited by the number of storage nodes N, thus in some cases n>N leads to increasing download speed. Observe that high download speed is crucial for data streaming applications, while small decrease in storage efficiency is acceptable.”
Paragraph [0102]: “Erasure coding is employed to provide opportunity for data recovery in case of data loss and data corruption. Erasure coding utilizing data mixer algorithm was described above. Security requirements vary for different applications. For example, high security degree is required for medical data storage, while low security degree is acceptable for video streaming. Encoding using data mixer algorithm adjusts security, but increases computational complexity of both encoding and decoding compared to the case of systematic encoding. Low decoding complexity is crucial for streaming applications in case of limited CPU resources. Thus, according to the present invention, erasure coding is implemented using Data Mixer Algorithm or systematic encoding in case of media streaming applications.”
The Examiner notes the file slice fragments are optimized for error correction using erasure coding before dispersal to the series of cloud servers. See id.
The Examiner finds the file slice fragments undergoing erasure coding using Data Mixer Algorithm to generate encoded chunks, which have a code length n that defines the number of encoded chunks generated from each segment and code dimension k that defines the number of encoded chunks required for reconstruction of the segment, as disclosed in Yanovsky teaches the claimed “splitting each segment into k information multi-chunks and optionally applying data mixing to these information chunks to produce k systematic multi-chunks”.);
d. encoding, by the at least one processor, k systematic multi-chunks (produced from the same segment) . . . , wherein employed erasure coding scheme maximizes storage efficiency, enables reconstruction of the k systematic multi-chunks . . . and enables recovering of a single output multi-chunk with minimized network traffic, where the set [ satisfies ] k+r . . . (The Examiner finds the file slice fragments undergoing erasure coding using Data Mixer Algorithm generate encoded chunks, which have a code length n that defines the number of encoded chunks generated from each segment, code dimension k that defines the number of encoded chunks required for reconstruction of the segment, and code length n satisfies n>k+r in order to improve overall streaming speed for clients, where r is required number of tolerated storage node failures as disclosed in Yanovsky teaches the claimed “encoding, by the at least one processor, k systematic multi-chunks (produced from the same segment) . . . , wherein employed erasure coding scheme maximizes storage efficiency, enables reconstruction of the k systematic multi-chunks . . . and enables recovering of a single output multi-chunk with minimized network traffic, where the [ satisfies ] k+r”. See id. at 101.);
e. assigning, by the at least one processor, k+r [satisfied] multi-chunks to remote storage nodes . . . (The Examiner finds the encoded chunks for a segment being stored on different storage nodes located in different areas as disclosed in Yanovsky teaches the claimed “assigning, by the at least one processor, k+r [satisfied] multi-chunks to remote storage nodes”. See id.);
f. transmitting, by the at least one processor, each of the output multi-chunks to at least one respective storage node (The Examiner finds the encoded chunks for a segment being stored on different storage nodes located in different areas as disclosed in Yanovsky teaches the claimed “transmitting, by the at least one processor, each of the output multi-chunks to at least one respective storage node”. See id.);
g. storage node repairing, by the at least one processor, wherein at least one output multi-chunk is recovered as a function of parts of other output multi-chunks produced from the same segment, wherein network traffic is minimized (The Examiner finds the erasure coding employed to provide opportunity for data recovery in case of data loss and data corruption, wherein the code satisfies n>k+r in order to improve overall streaming speed for clients as disclosed in Yanovsky teaches the claimed “storage node repairing, by the at least one processor, wherein at least one output multi-chunk is recovered as a function of parts of other output multi-chunks produced from the same segment, wherein network traffic is minimized”.); and
h. retrieving, by the at least one processor, at least a part of at least one of the plurality of files as a function of parts of output multi-chunks The Examiner finds the erasure coding employed to provide opportunity for data recovery in case of data loss and data corruption as disclosed in Yanovsky teaches the claimed “retrieving, by the at least one processor, at least a part of at least one of the plurality of files as a function of parts of output multi-chunks”.).
However, the Examiner finds Yanovsky does not teach or suggest the claimed “system for distributing data of a plurality of files over a plurality of respective remote storage nodes, the system comprising: at least one processor configured by executing instructions from non-transitory processor readable media, the at least processor configured for: a. splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files; b. optionally applying deduplication, compression and/or encryption to each segment; c. splitting each segment into k information multi-chunks and optionally applying data mixing to these information chunks to produce k systematic multi-chunks; d. encoding k systematic multi-chunks (produced from the same segment) into r parity multi-chunks, wherein employed erasure coding scheme maximizes storage efficiency, enables reconstruction of the k systematic multi-chunks from any k output multi-chunks and enables recovering of a single output multi-chunk with minimized network traffic, where the set of k+r output multi-chunks comprises k systematic multi-chunks and r parity multi-chunks; e. assigning k+r output multi-chunks to remote storage nodes, wherein k+r output multi-chunks produced from the same segment are assigned to k+r different storage nodes; f. transmitting each of the output multi-chunks to at least one respective storage node; g. storage node repairing wherein at least one output multi-chunk is recovered as a function of parts of other output multi-chunks produced from the same segment, wherein network traffic is minimized; and h. retrieving at least a part of at least one of the plurality of files as a function of parts of output multi-chunks.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 19 as allowable over the prior art.  

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112